Title: From George Washington to George Fraser, 18 November 1755
From: Washington, George
To: Fraser, George

 

To Lieutenant George Frazier.
[Fredericksburg, 18 November 1755]

You are to see that no more Houses are made use of here, than are absolutely necessary for the Soldiers; and to have a house in which the Sick men are, belonging to Mrs Thornton, cleared, if it can be conveniently done. What absolute necessaries the Soldiers want, you must give an order for, and take a particular account of it, that it may be the easier settled. You are to be careful that no waste is made of the provision, and that no more men are drawn for than there really are. Given &c. at Fredericksburgh: November 18th 1755.
